Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00011-CV

                                Ex Parte Douglas KENNISON

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-08929
                       Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s July 7,
2016 judgment granting Douglas Kennison’s petition for expunction of criminal records is
REVERSED and judgment is RENDERED denying the petition for expunction. This appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a)(2)(A). All costs are taxed against Kennison. See id.
42.1(d).

       SIGNED February 15, 2017.


                                                _________________________________
                                                Karen Angelini, Justice